Richman, J.
In this case the defendant is charged with violating section 34 of the New York City Park Department Rules and Regulations, which provides: “ No person shall under any circumstances loiter or remain in any park between 12 o’clock midnight and one-half hour before sunrise without general or special permission ”. It is admitted that on August 21, 1955, at about 1:45 a.m., the defendant was seated on a bench inside of Washington Square Park and that he had been in the park for a period of approximately ten minutes. It is the contention of the defendant’s attorney (1) that this park regulation is illegal because it goes beyond the power granted the commissioner of parks by the city charter, and (2) that the said regulation is unconstitutional.
I find (1) that section 34 of the Park Department Rules and Regulations prohibiting persons from loitering or remaining in a park after twelve o’clock midnight is not a violation of the power granted to the park commissioner under subdivision a of section 534 of the New York City Charter. Subdivision a of section 534 reads: “ The commissioner shall have power to establish and enforce rules and regulations for the government *856and protection of public parks and of all property under the charge or control of the commissioner, which rules and regulations so far as practicable shall be uniform in all boroughs and shall have the force and effect of law.”
I find (2) that the said regulation is not unconstitutional and that it is a reasonable measure of local control which affects civil liberties only in an allowable and minor degree. (Cox v. New Hampshire, 312 U. S. 569.)
I find the defendant guilty as charged. However, taking into consideration that there is no proof that signs were posted warning the defendant, I suspend sentence.